FILED
                              NOT FOR PUBLICATION                          FEB 24 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


ROSARIO ANTON; MAYRA DOLORES                      No. 12-72070
MARTINEZ LEAL,
                                                  Agency Nos. A075-653-149
               Petitioners,                                   A095-317-278

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Rosario Anton and Mayra Dolores Martinez Leal, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) denial

of their motion to reopen removal proceedings. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny

the petition for review.

      The BIA did not abuse its discretion by denying petitioners’ untimely

motion to reopen based on changed country conditions, where petitioners’ motion

failed to specifically identify any evidence presented to show that conditions in

Mexico had in fact changed from the time of their initial removal hearing. See

8 C.F.R. § 1003.2(c); see also Najmabadi, 597 F.3d at 987 (requiring that evidence

of changed country conditions “be ‘qualitatively different’ from the evidence

presented at the previous hearing”) (citation omitted). We reject petitioners’

contentions that the BIA applied the incorrect legal standard and/or failed to

adequately review the evidence. See Najmabadi, 597 F.3d at 990-91 (BIA

adequately considered evidence and sufficiently announced its decision); see also

Shooshtary v. INS, 39 F.3d 1049, 1051 (9th Cir. 1994) (“[T]he preciseness we

require of the Board depends upon the preciseness of the proof offered by the

petitioner.”). Finally, we reject petitioners’ contention that the BIA erred by

failing to make a finding regarding whether petitioners are members of a particular

social group. See Najmabadi, 597 F.3d at 986 (BIA may deny a motion to reopen

on any of at least three separate grounds).

      PETITION FOR REVIEW DENIED.

                                          2                                       12-72070